



 
 
Exhibit 10.3
 
Chevron Corporation
Long-Term Incentive Plan Award
Standard Restricted Stock Unit Award
chevronlogoa01.gif [chevronlogoa01.gif]

1.
NOTICE OF RESTRICTED STOCK UNIT AWARD.

You have been granted a Restricted Stock Unit Award, subject to the terms and
conditions of the Long-Term Incentive Plan (“Plan”) and this Award agreement. By
accepting this Restricted Stock Unit Award, you agree to all terms and
conditions of the Plan, its Rules, and any provisions within this agreement. In
the event of any conflict between the provisions of this Award agreement and the
terms of the Plan or Rules, the terms of the Plan and/or Rules shall govern.
Defined terms that are not defined herein shall have the meaning ascribed to
them in the Plan or Rules. For a copy of the plan documents, go to the Executive
Plans website, the Global Executive Plans website, or contact the Executive
Compensation Group at [email address] or [phone number].
1.1
NAME OF EMPLOYEE:

1.2
GRANT DATE:

1.3
NUMBER OF UNITS GRANTED:

1.4
VESTING SCHEDULE. Subject to the Employee’s continued service on the vesting
date, the Restricted Stock Units shall vest on [DATE] following the fifth (5th)
anniversary of the Grant Date.



2.
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD.

2.1
EFFECT OF TERMINATION ON VESTING.

a.
Termination in a Non-European Union Payroll Country

If you are on a non-European Union country’s payroll at Termination of
employment, your Restricted Stock Unit Award is affected as follows.
i.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination, you are at least age 65, have at least 90 points
(sum of age and service at Termination), or have retired due to Mandatory
Retirement, then your Restricted Stock Unit Award will continue to vest in
accordance with Section 1.4.



ii.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination, you are at least age 60 or have at least 75
points (sum of age and service at Termination), then a portion of the Restricted
Stock Unit Award will vest as follows: the number of Restricted Stock Units
subject to vesting is determined by multiplying the number of Restricted Stock
Units granted by the number of completed months from the Grant Date to your
Termination date, up to a maximum of 60 months, divided by 60 months. The
portion of your Restricted Stock Unit Award that does not vest in accordance
with this formula will be automatically forfeited as of your date of
Termination.



iii.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination you are less than age 60 or have less than 75
points (sum of age and service at Termination) then all unvested Restricted
Stock Units will be automatically forfeited as of your date of Termination.



b.
Termination in a European Union Payroll Country

If you are on a European Union country’s payroll at Termination of employment,
your Restricted Stock Unit Award is affected as follows.


i.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination, you have at least 30 years of service, then your
Restricted Stock Unit Award will continue to vest in accordance with Section
1.4.







--------------------------------------------------------------------------------





ii.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination, you have at least 25 years of service but less
than 30 years of service, then a portion of the Restricted Stock Unit Award will
continue to vest as follows: the number of Restricted Stock Units subject to
vesting is determined by multiplying the number of Restricted Stock Units
granted by the number of completed years from the Grant Date to your Termination
date, up to a maximum of 5 years, divided by 5 years. The unvested portion of
your Restricted Stock Award that does not vest in accordance with this formula
will be automatically forfeited as of your date of Termination.



iii.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination, you have less than 25 years of service, then the
unvested portion of your Restricted Stock Unit Award will be automatically
forfeited upon your date of Termination.



2.2
DISABILITY. For purposes of the Vesting Schedule and the Expiration Date of your
Restricted Stock Unit Award, you are deemed to have Terminated upon the earlier
of twenty-nine (29) months after the commencement of long-term disability
benefits under a plan or program sponsored by the Corporation, or the date you
fail to qualify, or no longer qualify for such long-term disability benefits,
provided that you do not return to active employment with the Corporation at
that time.

2.3
DIVIDEND EQUIVALENTS. The Restricted Stock Unit Award will earn Dividend
Equivalents in the form of additional Restricted Stock Units, subject to the
vesting and termination provisions described above.

2.4
RESTRICTED STOCK UNIT AWARD PAYOUT. The payout amount of your Restricted Stock
Unit Award is equal to the number of vested Restricted Stock Units, including
any vested Dividend Equivalents, multiplied by the Closing Price of Common Stock
as listed on the New York Stock Exchange (NYSE) on the applicable Vesting Date.
If the NYSE is closed on the Vesting Date, the price will be based on the
Closing Price of Common Stock on the last day the NYSE is open prior to the
Vesting Date.

2.5
PAYMENT. Your vested Restricted Stock Unit Award will be paid in cash, less all
applicable withholding taxes, as soon as reasonably practicable after the
applicable Vesting Date. For the avoidance of doubt, in the event of a
Termination of employment in accordance with Section 2.1, no payment will be
made prior to the [MONTH] following the fifth (5th) anniversary of the Grant
Date.

2.6
DEFERRAL. You may not defer payment of your Restricted Stock Unit Award.

2.7
MISCONDUCT. Restricted Stock Unit Awards may be forfeited for Misconduct as
defined in the Plan, and the Corporation may demand repayment of amounts
received on or after the date of the Misconduct. See the terms of the Plan for
additional information.

2.8
TAXATION. You are responsible for all taxes with respect to the Restricted Stock
Unit Award. The Corporation makes no guarantees regarding the tax treatment of
your Award and the tax consequences of Restricted Stock Unit Awards vary,
depending on the country’s laws that govern this Restricted Stock Unit Award.
Consult the prospectus or prospectus supplement and your tax advisor for more
information regarding the tax consequences of your Restricted Stock Unit Award.
For a copy of the prospectus or prospectus supplement, go to Executive Plans
website or the Global Executive Plans website.

2.9
ADJUSTMENTS. In the event of any change in the outstanding shares of Common
Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation, or other similar corporate change, the
number of Restricted Stock Units under this agreement shall be adjusted in
accordance with the terms of the Plan.

2.10
NON-TRANSFERABILITY OF AWARD. You are not permitted to sell, transfer, pledge,
assign or encumber this Restricted Stock Unit Award during your lifetime.

2.11
BENEFICIARY DESIGNATION. You may designate a beneficiary for your Stock Option
Award on the Benefit Connection website. Benefit Connection can be accessed on
the Chevron U.S. Benefits website [WEBSITE LINK]. Non-U.S. payroll employees may
download a Beneficiary Designation form from the Global Executive Plans website.

2.12
NO RIGHT TO CONTINUED EMPLOYMENT. The granting of the Restricted Stock Unit
Award shall impose no obligation on the Corporation or its affiliate to continue
your employment.

2.13
RIGHTS AS A STOCKHOLDER. You will have none of the rights of a stockholder of
the Corporation with respect to the Restricted Stock Unit Award.

2.14
AMENDMENT. This Award agreement may not be altered, modified or amended except
by written instrument signed by both parties and in accordance with the terms of
the Plan.



Page 2